Title: To George Washington from James Madison, 21 February 1791
From: Madison, James
To: Washington, George



Feby 21. 1791.
  
Copy of a paper made out & sent to the President at his request, to be ready in case his judgment should finally decide agst the Bill for incorporating a National Bank, the Bill being there before him.
Gentlemen of the Senate  
Having carefully examined and maturely considered the Bill entitled, “An Act  I am compelled by the conviction of my judgment and the duty of my Station to return the Bill to the House in which it originated with the following objections:
(if to the Constitutionality.)
I object to the Bill because it is an essential principle of the Government that powers not delegated by the Constitution cannot be rightfully exercised; because the power proposed by the Bill to be received is not expressly delegated; and because I cannot satisfy myself that it results from any express power by fair and safe rules of implication.
(if to the merits alone or in addition.)
I object to the Bill because it appears to be unequal between the public and the Institution in favor of the institution; imposing no conditions on the latter equivalent to the stipulations assumed by the former. (quer. if this be within the intimation of the President.) I object to the Bill because it is in all cases the duty of the Government to dispense its benefits to individuals with as impartial a hand as the public interest will permit; and the Bill is in this respect unequal to individuals holding different denominations of public Stock and willing to become subscribers. This objection lies with particular force against the early day appointed for opening subscriptions, which if these should be filled as quickly as may happen, amounts to an exclusion of those remote from the Government, in favor of those near enough to take advantage of the opportunity.
